FILED
                                                                                                  MAR - 5 2009
                                  UNITED STATES DISTRICT COURT                             "-rMAYERWHmlNGTON C'l:ou
                                                                                                II .. n.~
                                  FOR THE DISTRICT OF COLUMBIA                                      .,..,. ong,rllCT COURt'   IoIJ1I\



Harvey 1. Hudson,                              )
                                               )
                Plaintiff,                     )
                                               )
         v.                                    )
                                               )
                                                       Civil Action No.     09 0419
United States Attorney General et ai.,         )
                                               )
                Defendants.                    )

                                     MEMORANDUM OPINION

         This matter is before the Court on plaintiff s pro se complaint and his application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and dismiss the complaint.

         Plaintiff, a federal prisoner now confined at the U.S. Penitentiary at Tuscon, Arizona, has

filed a complaint 42 U.S.C. § 1983 for $50 billion in damages and for injunctive relief. (CompI.

~~   22-23.) He alleges that when he was taken from his cell at the U.S. Penitentiary at Allenwood

on September 9,2008, to be transferred to the prison at Tuscon, he was required to leave behind,

unpacked, all his personal belonging, papers, and effects. (Id.   ~~   10-11.) He alleges that he

arrived at the Tuscan facility approximately two months later, and that by the end of January

2009 he had not received any of the belongings he had been forced to leave behind. (Id.         ~    12.)

He alleges negligent and/or willful theft and/or destruction of his property. (Id.   ~~   9, 14.)

Asserting that some of the missing papers were particularly valuable for the information they

contained, he contends that his missing property is evidence of a widespread conspiracy by the

defendants to violate his constitutional rights, and he seeks the arrest and prosecution of the

defendants. (Id.   ~~   14-14).




                                                                                                                              ..3
        Section 1983 provides a remedy where a person has been deprived of any "rights,

privileges, or immunities secured by the Constitution and laws." 42 U.S.C. § 1983. Although

plaintiff conclusorily alleges a violation of his constitutional rights, he has not identified the

constitutional right he thinks was violated and the facts he alleges do not suggest the violation of

a constitutional right. At the most, the factual allegations in the complaint suggest negligent or

willful theft or destruction of personal property, a matter that may possibly be cognizable as a tort

claim, but does not implicate constitutional protections. Therefore, plaintiff has not stated a

claim under 42 U.S.c. § 1983 upon which relief may be granted. To the extent that the plaintiff

seeks the criminal prosecution of the defendants, his complaint also fails for failure to state a

claim under 42 U.S.C. § 1983 upon which relief may be granted. Only the federal government

can bring a federal criminal prosecution.

       Because the complaint does not state a claim upon which relief may be granted, federal

law obligates this Court to dismiss this complaint. 28 U.S.C. § 1915A(b)(1) (requiring a court to

dismiss a complaint if it fails to state a claim upon which relief may be granted). A final order

accompanies this memorandum opinion.


                                                       L(~ L.
                                                       --~----------------
                                                                               J JjUrdC
                                                       United States District Judge




                                                  2